Affirmed and Memorandum Opinion filed October 27, 2020.




                                     In The

                      Fourteenth Court of Appeals

                             NO. 14-19-00773-CR

                     OTIS RUSSELL PARKS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 180th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1604198

                MEMORANDUM                     OPINION

      Appellant Otis Russell Parks appeals his conviction for aggravated assault.
See Tex. Penal Code § 22.02(a)(2). Appellant’s appointed counsel filed a brief in
which he concludes the appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief when
we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the trial court’s judgment is affirmed.



                                    PER CURIAM



Panel consists of Justices Spain, Hassan, and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2